Gideillan, C. J.
This case is, in its facts, similar to that of State v. Whitcomb, 28 Minn. 50, (8 N. W. Rep. 902,) the argument being but a reargument of the principal question decided in that case, to wit, the question whether the courts may direct and control the state auditor in the performance of his official acts as commissioner of the land-office. In the case referred to it was decided that they have no jurisdiction to do so. In Chamberlain v. Sibley, 4 Minn. 228, (309,) it was held otherwise in respect to official acts which the court styled “ not necessarily pertaining to the duties of the executive, ” and which (if the law so provided) might as well be done by one officer as another. The court, however, decided, in Rice v. Austin, 19 Minn. 74, (103,) that because the constitution makes the different departments of the government distinct and independent of each other, neither being responsible to the other for the performance of its duties, neither can enforce the performance by the other of its duties; and it was also decided that where a duty, even such as may be called ministerial, is cast by law upon an executive'officer, eo nomine, the performance of it is an official act, although its performance might have been entrusted to some other officer. This has ever since been accepted as the law in this state, and was followed in State v. Dike, 20 Minn. 314, (363;) Western R. Co. v. De Graff, 27 Minn. 1, (6 N. W. Rep. 341,) and the case first referred to. We are still satisfied with the soundness of the doctrine in the cases since that in the 4th.
Order affirmed.